Citation Nr: 1335203	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  09-16 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date prior to February 10, 2005 for the grant of service connection and assignment of a 100 percent rating for the service-connected acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1980 and from January 1981 to February 1982.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO granted service connection for an acquired psychiatric disorder (also claimed as schizoaffective disorder; depressive disorder and bipolar disorder) and assigned an initial 100 percent disability rating effective from February 5, 2005.

The Veteran disagreed with the effective date assigned for the grant of service connection and assignment of the initial rating.  His Notice of Disagreement (NOD) with that decision was received at the RO in March 2008.  The RO issued a Statement of the Case (SOC) in March 2009.  The Veteran perfected his appeal with the submission of a timely substantive appeal (VA Form 9), which was received at the RO in May 2009.  

In June 2012, the Board remanded the Veteran's appeal to the RO for additional action.  The RO was instructed to afford the Veteran an RO hearing.  In August 2012, the Veteran was afforded a hearing before the RO.  

In July 2013, the Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record. 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a March 2011 statement, at the hearing before the RO in August 2012, and at the hearing before the Board in July 2013, the Veteran raised the issue of whether there was clear and unmistakable error (CUE) in an April 1992 decision that denied entitlement to service connection for a psychiatric disorder.  

In the June 2012 Board remand, the Board referred the issue of whether there is CUE in the April 1992 decision that denied entitlement to service connection for a psychiatric disorder to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

Review of the record reveals that the AMC, as the AOJ, addressed this issue in the March 2013 supplemental statement of the case.  The AMC found that there was no CUE in the April 1992 decision.  However, the AMC/AOJ did not issue a decision for the CUE claim.  See 38 U.S.C.A. § 5104 (West 2002).  Further, the AMC/AOJ did not discuss the pertinent law and regulations for a CUE claim or set forth the reasons for the decision and a summary of the evidence considered.  The AMC/AOJ only addressed whether the April 1992 decision was final.  Thus, the Board finds that the claim for CUE in the April 1992 decision was not properly adjudicated by the AOJ.  

The Board further points out that pursuant to 38 C.F.R. § 19.31(a) (2013), in no case will a Supplemental Statement of the Case be used to announce decisions by the AOJ on issues not previously addressed in the statement of the case.  Thus, the Board finds that the AMC/AOJ should issue a decision for the CUE claim and not adjudicate this newly raised issue in a supplemental statement of the case for the effective date issue on appeal.  

The Board finds that the CUE claim is inextricably intertwined with the Veteran's claim of entitlement to an effective date prior to February 10, 2005 for the grant of service connection and assignment of a 100 percent rating for the service-connected acquired psychiatric disorder.  The Board finds that it would be inappropriate at this juncture to enter a final determination on that issue.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are " inextricably intertwined " when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Accordingly, action on the earlier effective date claim is deferred pending the adjudication of the CUE claim by the AOJ.  The appropriate action is to remand the CUE claim to the AOJ for adjudication.  Thereafter, this appeal may be returned to the Board, if necessary.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate in the first instance in a decision the Veteran's claim challenging the April 1992 decision that denied entitlement to service connection for a psychiatric disorder on the basis of clear and unmistakable error.  Provide the Veteran with proper notice of the decision.   

2.  Following the completion of the foregoing, readjudicate the Veteran's claim of entitlement to an effective date prior to February 10, 2005 for the grant of service connection and assignment of a 100 percent rating for the service-connected acquired psychiatric disorder (if in order, dependent on the outcome of the CUE claim, discussed above).  If the claim remains denied, the AMC should provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


